Name: 81/1024/EEC: Commission Decision of 4 December 1981 on the approval of a programme for the green fodder drying industry in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981D102481/1024/EEC: Commission Decision of 4 December 1981 on the approval of a programme for the green fodder drying industry in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 367 , 23/12/1981 P. 0042 - 0042****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 4 DECEMBER 1981 ON THE APPROVAL OF A PROGRAMME FOR THE GREEN FODDER DRYING INDUSTRY IN FRANCE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/1024/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 MARCH 1981 THE FRENCH GOVERNMENT FORWARDED A PROGRAMME FOR THE GREEN FODDER DRYING INDUSTRY AND ON 1 JULY AND IN AUGUST 1981 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME CONCERNS THE MODERNIZATION AND RATIONALIZATION OF PLANTS DRYING GREEN CROPS WITH A VIEW TO CONCENTRATION OF THE CAPACITY , REDUCING PRODUCTION COSTS BY ENERGY SAVING , INCREASING PRODUCTION AND INTRODUCING THE MANUFACTURE OF NEW PRODUCTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE AIMS SET OUT IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED BY THE GREEN FODDER DRYING INDUSTRY IN FRANCE ; WHEREAS THE ESTIMATED TIME REQUIRED FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD MENTIONED IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE GREEN FODDER DRYING INDUSTRY PURSUANT TO REGULATION ( EEC ) NO 355/77 , FORWARDED BY THE FRENCH GOVERNMENT ON 17 MARCH 1981 AND SUPPLEMENTED ON 1 JULY AND IN AUGUST 1981 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 4 DECEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION